             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 1 of 32



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

BRAEBURN INC.,

   450 Plymouth Road, Suite 400
   Plymouth Meeting, PA 19462

        Plaintiff,

   v.

UNITED STATES FOOD AND DRUG
ADMINISTRATION,

   10903 New Hampshire Avenue,
   Silver Spring, MD 20993

NORMAN E. SHARPLESS, in his official
capacity as ACTING COMMISSIONER OF FOOD
AND DRUGS,                                                     Civil Action No. 19-982

   10903 New Hampshire Avenue,
   Silver Spring, MD 20993

UNITED STATES DEPARTMENT OF HEALTH AND
HUMAN SERVICES,

   200 Independence Avenue, SW,
   Washington, DC 20201

ALEX M. AZAR II, in his official capacity as
SECRETARY OF HEALTH AND HUMAN SERVICES,

   200 Independence Avenue, SW,
   Washington, DC 20201

        Defendants.


                                         COMPLAINT


        Plaintiff Braeburn Inc. brings this complaint for declaratory and injunctive relief against

Defendants the United States Food and Drug Administration (“FDA”), Norman E. Sharpless (in
            Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 2 of 32



his official capacity as Acting Commissioner of Food and Drugs), the United States Department

of Health and Human Services (“HHS”), and Alex M. Azar II (in his official capacity as

Secretary of Health and Human Services). In support thereof, Braeburn states as follows:

                                      INTRODUCTION

       1.      Opioid addiction, also known as opioid-use disorder or OUD, is one of the

greatest public-health crises facing the United States. HHS declared the opioid crisis a “national

public health emergency” in October 2017. OUD was responsible for the deaths of nearly

50,000 people in that year alone, and almost 400,000 people since 1999. Braeburn has a new,

innovative, and long-lasting treatment for OUD with unique features that can help fight the

crisis. FDA has found Braeburn’s new drug product safe and effective following the completion

of seven clinical studies. But FDA will not approve it until November 30, 2020, because of

Defendants’ arbitrary and capricious decision to give an unlawfully broad form of marketing

exclusivity to another manufacturer’s product. In particular, Defendants have granted the other

manufacturer’s product very broad exclusivity despite only providing it a narrow approval based

on clinical trials conducted in a limited patient population. Braeburn’s new treatment has been

shown to help patients whom the other manufacturer’s product is not approved to treat and in

whom it was never studied.        Defendants’ impermissible interpretation of the exclusivity

provisions of the Federal Food, Drug, and Cosmetic Act (“FDCA” or “Act”), 21 U.S.C. § 301 et

seq., is thus depriving large numbers of OUD patients of any access to potentially life-saving

innovations for OUD treatment.

       2.      One of the most common active chemical ingredients used in drugs for treating

OUD is buprenorphine. Buprenorphine was first approved for medical use in 1981, and was

approved as an injectable formulation for pain in 1985. FDA first approved a buprenorphine




                                                2
            Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 3 of 32



drug to treat OUD in 2002. Originally, buprenorphine OUD drugs were only studied—and

therefore only approved—in oral dosage forms, for daily use.           But oral administration of

buprenorphine has well-recognized drawbacks. Most notably, it requires an OUD patient to

consciously take the appropriate dose—in some cases up to two to four times each day—neither

missing a dose nor taking too much. Compliance with that regime is difficult for this sensitive

population of patients, which frequently suffers from impaired mental health and diminished

decision-making capacity, as well as homelessness or other domestic dislocation. As a result,

OUD patients often do not take their medication or do not take the right dose, leading to

significant health risks—including drug overdose and death. Sending OUD patients home with a

supply of buprenorphine for daily oral administration also carries risks because buprenorphine is

itself a controlled substance that can be abused, sold for cash, or otherwise criminally diverted in

a manner similar to other prescription and illicit opioids. Moreover, oral buprenorphine presents

life-threatening risks to children, with over 2,000 children visiting emergency rooms in 2015 due

to accidental buprenorphine exposure.

       3.      This case concerns Braeburn’s new, long-lasting injectable buprenorphine

treatment, known as Brixadi. Brixadi is injected in a way that forms a very small “depot” under

the skin, which slowly dissolves and releases buprenorphine over an extended period of time.

That allows buprenorphine to be administered at much longer intervals than daily treatment,

ensuring patient compliance for as long as a month at a time. And because the injection is

administered and controlled by a healthcare professional, there is no risk of patient diversion and

misuse as compared with oral buprenorphine. In fact, Brixadi’s long-lasting formulation does

not require a patient to take home a single dose, completely eliminating the significant risks

associated with self-administration of oral buprenorphine.




                                                 3
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 4 of 32



       4.       Braeburn’s new drug application for Brixadi was pending before FDA at the same

time as Indivior PLC’s application for a different buprenorphine product, called Sublocade.

While both Brixadi and Sublocade are depot products, the formulation that each uses to control

release of buprenorphine is entirely different. That difference leads to significant differences in

when and how the drugs can be used, and—importantly—the patients to whom they can be

administered.

       5.       Both Brixadi and Sublocade were potential candidates for “new clinical study”

exclusivity. To incentivize the development of new treatments, the FDCA awards a three-year

period of exclusivity when a drug manufacturer conducts “new clinical investigations” that were

“essential” to the approval of a new drug that uses an already-known active ingredient. 21

U.S.C. § 355(c)(3)(E)(iii). For instance, that exclusivity can apply when a drug sponsor’s “new

clinical investigations” show that a known active ingredient can be used to treat a new medical

condition or to treat the same condition in a different way. The statute, however, limits the scope

of that exclusivity to the scope of the innovation supported by the “new clinical investigations”:

exclusivity extends only to “the conditions of approval” of the new drug product. 21 U.S.C.

§ 355(c)(3)(E)(iii).   Thus, if the “conditions of approval” of a drug are limited to certain

indications (e.g., certain diseases or health conditions) or to certain types of patients, then the

new clinical study exclusivity for that drug does not bar FDA from approving other products

with the same active ingredient for different indications or different types of patients. That scope

limitation serves two vital purposes. First, it ensures that the manufacturer is not rewarded with

exclusivity broader than the contribution its “new clinical investigation” makes. Second, it

avoids the adverse public-health consequences that would result if a drug’s exclusivity could




                                                 4
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 5 of 32



block patients from accessing other drugs that have been approved for different conditions or

different populations.

       6.      FDA approved Sublocade first, but notably did not approve it to treat all patients

with OUD—or even all patients who would benefit from a monthly, physician-administered

injection of buprenorphine. Instead, FDA limited Sublocade’s approval in important ways.

Most notably, Sublocade is indicated for use only in OUD patients who have successfully

initiated treatment and dose-adjusted with oral buprenorphine for a minimum of seven days.

That induction period is a significant limitation given the patient-compliance and public-health

challenges associated with oral buprenorphine. Indeed, in Indivior’s own clinical studies of

Sublocade (which required all patients to first take seven to fourteen days of oral buprenorphine),

a quarter of the patients who began the initial treatment with oral buprenorphine were never able

to take Sublocade. In short, Sublocade’s exclusivity is bounded by a critical “condition of

approval”: Sublocade is only approved for those patients who can first successfully complete

seven days of initiation on oral buprenorphine.

       7.      Brixadi does not share this or other important “conditions of approval” with

Sublocade. That is, based on Braeburn’s own clinical study, FDA has found Brixadi safe and

effective for treatment of moderate to severe OUD without any requirement that patients undergo

a seven-day initiation and dose-adjustment period with take-home oral buprenorphine. Unlike

Sublocade, Brixadi’s integrated system enables new-to-treat patients to receive an injection on

their first visit to the doctor without first navigating seven precarious days on take-home oral

buprenorphine, which is subject to the risks of abuse, misuse, and pediatric exposure.

       8.      Despite these differences, FDA decided that Sublocade’s exclusivity bars final

approval of Brixadi for monthly administration, in violation of the statutory text and FDA’s own




                                                  5
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 6 of 32



precedent. FDA recognized that Sublocade’s “conditions of approval” did not allow it to be used

in all OUD patients, because “Sublocade’s approved indication is limited to patients who have

initiated treatment with [oral buprenorphine] for a minimum of 7 days.” Yet it concluded that

Sublocade’s exclusivity extends beyond its approved indication, barring approval of any

“monthly depot product with buprenorphine as its active moiety that is indicated for treatment of

moderate to severe opioid use disorder (OUD).”           FDA also confirmed that Sublocade’s

exclusivity was the sole reason it was not approving Brixadi: it granted Brixadi “tentative

approval,” which means that FDA has found a drug to be safe and effective for its approved

indications, but is withholding final approval solely because another manufacturer’s exclusivity

blocks it. As a result of Defendants’ mistaken exclusivity ruling, the large number of OUD

patients who cannot use or otherwise tolerate Sublocade will be barred from access to Brixadi

until Sublocade’s exclusivity expires on November 30, 2020.

       9.      FDA’s determination of the broad scope of Sublocade’s exclusivity, and its

corresponding decision to delay Brixadi’s final approval based on that exclusivity, violate the

FDCA’s plain text, as well as FDA precedent interpreting that text.          Those decisions are

arbitrary, capricious, an abuse of discretion, and contrary to law, and this Court should therefore

set them aside pursuant to the Administrative Procedure Act.

                                           PARTIES

       10.     Plaintiff Braeburn Inc. is a Delaware corporation with a principal place of

business in Plymouth Meeting, Pennsylvania.

       11.     Defendant FDA is an administrative agency of the United States government

within HHS. It is the division of HHS specifically charged with administering the FDCA. Its

headquarters is located in Silver Spring, Maryland.




                                                6
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 7 of 32



       12.      Defendant Norman E. Sharpless is the Acting Commissioner of Food and Drugs

and is responsible for overseeing FDA and administering the FDCA. Acting Commissioner

Sharpless is being sued in his official capacity only.

       13.      Defendant HHS is a cabinet-level department of the United States government.

Its headquarters is located in Washington, D.C.

       14.      Defendant Alex M. Azar II is the Secretary of Health and Human Services. He is

ultimately responsible for the implementation of the FDCA and oversight of FDA. Secretary

Azar is being sued in his official capacity only.

                                 JURISDICTION AND VENUE

       15.      This action arises under and asserts violations of the Administrative Procedure

Act (“APA”), 5 U.S.C. § 551 et seq., and the FDCA. The Court has subject-matter jurisdiction

of this action pursuant to 28 U.S.C. §§ 1331, 1346, and 1361.

       16.      The Court is authorized to grant Plaintiffs’ request for declaratory relief pursuant

to the Declaratory Judgment Act, 28 U.S.C. §§ 2201–2202.

       17.      Venue in this judicial district is proper under 28 U.S.C. § 1391(b) and (e) and 5

U.S.C. § 703.

                    STATUTORY AND REGULATORY BACKGROUND

       18.      Before FDA approves a new drug, the drug sponsor must prove that it is effective

and safe for use. See 21 U.S.C. § 355(d)(2); see generally 21 U.S.C. § 355(a). The Act

contemplates three types of drug applications: a full New Drug Application (“NDA”) under

section 505(b)(1) of the Act, an Abbreviated New Drug Application (“ANDA”) under section

505(j) of the Act, and an intermediate form of NDA under section 505(b)(2) of the Act.




                                                    7
               Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 8 of 32



         19.    An NDA under section 505(b)(1) requires that the drug’s sponsor provide FDA

with its own “full reports of investigations which have been made to show whether or not such

drug is safe for use and whether such drug is effective in use.” 21 U.S.C. § 355(b)(1)(A). This

process, in other words, requires that the application rest entirely on the drug sponsor’s own

studies to show the safety and effectiveness of the proposed new drug for its intended use.

         20.    An ANDA under section 505(j) requires a more limited showing. To obtain

ANDA approval, a drug sponsor must only show that the proposed drug is the same in all

relevant respects as a previously approved drug, and does not need to conduct new clinical trials

(other than studies to show that the new drug is “bioequivalent” to the previously approved

drug). 21 U.S.C. § 355(j). Its safety and effectiveness are presumed based on the approval of

the previously approved drug. Drugs approved by way of ANDAs are often called “generic”

drugs.

         21.    This case concerns NDAs under section 505(b)(2), which is an intermediate

pathway for approval of a new drug. “Like the full NDA, a [section] 505(b)(2) NDA must

directly demonstrate that the proposed drug product is safe and effective.” Veloxis Pharm., Inc.

v. FDA, 109 F. Supp. 3d 104, 108 (D.D.C. 2015). However, the section 505(b)(2) NDA sponsor

need not conduct all of the clinical studies itself and can rely, wholly or in part, “on clinical

studies that were previously submitted to FDA in support of another drug” by a different

sponsor. Id. at 109 (brackets omitted). Stated otherwise, a section 505(b)(2) application contains

full reports of clinical studies demonstrating the safety and effectiveness of the proposed new

drug, but differs from a section 505(b)(1) application because it relies, in whole or in part, on

safety and/or efficacy data from a previously approved drug, or from published studies. For

instance, a drug sponsor can submit an NDA under section 505(b)(2) when it seeks approval for




                                                8
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 9 of 32



using a previously approved active ingredient to reach a new patient population. Both Sublocade

and Brixadi were submitted under the section 505(b)(2) pathway.

       22.     The FDCA creates several different kinds of marketing exclusivities. Marketing

exclusivities bar FDA from approving closely related drugs through the section 505(b)(2) or

ANDA pathways for a specified period of time.             See, e.g., 21 U.S.C. § 355(c)(3)(E)(ii),

(j)(5)(F)(ii). These various marketing exclusivities are carefully calibrated to “strike a balance”

between the desire to incentivize research and development of new treatments and the need to

ensure that patients have access to the drugs that they need. See Veloxis, 109 F. Supp. 3d at 107.

       23.     This case concerns the three-year new clinical study exclusivity available under

section 505(c)(3)(E)(iii) of the Act. That provision states, in relevant part:

               If an application submitted under [§ 505(b)] for a drug, which
               includes an active ingredient (including any ester or salt of the
               active ingredient) that has been approved in another application
               approved under [§ 505(b)], is approved after September 24, 1984,
               and if such application contains reports of new clinical
               investigations (other than bioavailability studies) essential to the
               approval of the application and conducted or sponsored by the
               applicant, the Secretary may not make the approval of an
               application submitted under [§ 505(b)(2)] for the conditions of
               approval of such drug in the approved [§ 505(b)] application
               effective before the expiration of three years from the date of the
               approval of the application under [§ 505(b).]

21 U.S.C. § 355(c)(3)(E)(iii).

       24.     Thus, a drug is entitled to this new clinical study exclusivity if (1) the drug

“includes an active ingredient . . . that has been approved in another [NDA]”; (2) the drug was

“approved after September 24, 1984”; and (3) the application for the drug “contains reports of

new clinical investigations (other than bioavailability studies) essential to the approval of the

application and conducted or sponsored by the applicant.” 21 U.S.C. § 355(c)(3)(E)(iii); see also

21 C.F.R. § 314.108(b)(4). The substantive focus of the exclusivity is therefore to encourage



                                                  9
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 10 of 32



drug applicants to conduct “new clinical investigations” expanding the use of previously

approved active ingredients.

       25.     The scope of any new clinical study exclusivity is tied to—and limited by—the

drug’s “conditions of approval.” See id.; see also 21 C.F.R. § 314.108(b)(4). Specifically,

during the three-year period, FDA cannot approve a new section 505(b)(2) NDA “for the

conditions of approval of [the] drug” receiving the exclusivity. 21 U.S.C. § 355(c)(3)(E)(iii).

This limitation on the scope of exclusivity is vital to ensure that the exclusivity does not deprive

some patients of access to any safe and effective drug. For instance, if the “conditions of

approval” of a drug limit the use of that drug to a particular indication or a particular type of

patient, that drug’s exclusivity does not bar approval of another drug that is shown to be safe and

effective as to other indications or other patients, even if the drugs share some other relevant

conditions of approval, such as the same dosage form or dosing regimen.

       26.     Although neither the Act nor its implementing regulations expressly define the

term “conditions of approval,” FDA interprets the phrase to mean the “innovative change that is

supported by the new clinical investigations” that entitled the first-approved drug to the new

clinical study exclusivity. FDA, General Advice Letter, dated Jan. 15, 2015, at 21 (NDA No.

206406, Envarsus XR), at 21 (attached as Exhibit A) (“Veloxis Letter”). Thus, the scope of

exclusivity is “circumscribed by the scope of the ‘new clinical investigations’ essential to the

approval of the change.” Id. at 23–24. In other words, FDA “interprets the scope of exclusivity

to be related to the scope of the underlying new clinical investigations that were essential to the

approval. Exclusivity does not extend beyond the scope of the approval and does not cover

aspects of the drug product for which new clinical investigations were not essential.” Id. at 22

(emphasis added).




                                                10
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 11 of 32



       27.     When a section 505(b)(2) application is blocked by another drug’s exclusivity, the

statute bars FDA from “mak[ing] the approval . . . effective” during the exclusivity period. FDA

can grant only “tentative approval,” which indicates that the application has satisfied all

applicable requirements for safety and effectiveness and is blocked only by the rights of another

product, such as new clinical study exclusivity. See 21 C.F.R. § 314.107(b)(4).

       28.     FDA applied these principles in evaluating the section 505(b)(2) NDA for the

immunosuppressant Envarsus XR (“Envarsus”), which required determining whether final

approval of Envarsus was barred by the new clinical study exclusivity for a previously approved

drug, Astagraf XL (“Astagraf”).

       29.     In a detailed, fifty-page letter, FDA concluded that Astagraf did not bar final

approval of Envarsus because the scope of Astagraf’s exclusivity was limited based on the type

of patients studied in the “new clinical investigations essential to” Astagraf’s approval.

Specifically, the clinical investigations essential to Astagraf’s approval had examined that drug

only “for the prophylaxis of organ rejection in de novo kidney transplant patients”—i.e., patients

who have recently received a transplant and begun taking immunosuppressant drugs. Veloxis

Letter, supra, at 32; see also Veloxis, 109 F. Supp. 3d at 110 (describing “de novo” patients).

Astagraf’s sponsor “did not obtain approval of Astagraf in conversion patients”—i.e., patients

who are in the process of converting from one immunosuppressant drug to another.” Veloxis

Letter, supra, at 39 see also Veloxis, 109 F. Supp. 3d at 110 (describing “conversion” patients).

Astagraf’s exclusivity therefore could not “extend beyond” de novo patients—notwithstanding

the breadth of its label, and could not block FDA from approving Envarsus for conversion

patients. Id.; see also id. at 40 (“[I]t is clear that the new clinical investigations . . . for which

Astagraf XL received exclusivity did not also demonstrate the safety and effectiveness of the




                                                 11
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 12 of 32



Astagraf XL once-daily, ER dosage form for every use (or even just for conversion use), but

rather only for de novo use in kidney transplant patients.”).

       30.     “In short, the Agency concluded that the conversion use is a different ‘condition

of approval’ from the de novo use for which Astagraf XL received exclusivity and that Astagraf

XL did not conduct new clinical investigations essential to the approval of Astagraf XL for the

conversion use. Therefore, FDA informed [the sponsor of Envarsus XR] of its preliminary

determination that Envarsus XR would not be blocked for this condition of approval.” Veloxis

Letter, supra, at 41–42. FDA thus approved Envarsus for use in conversion patients.

                     FACTUAL AND PROCEDURAL BACKGROUND

                          The Opioid Crisis and Oral Buprenorphine

       31.     The nation is in the midst of a growing opioid epidemic. According to the

Centers for Disease Control and Prevention, almost 400,000 people died from an opioid-related

overdose from 1999 to 2017. Centers for Disease Control & Prevention, Opioid Overdose:

Understanding the Epidemic (Dec. 19, 2018), https://bit.ly/2jEOHfs. Opioid overdose deaths are

projected to result in 700,000 deaths during the period from 2016 to 2025. Q. Chen et al.,

Prevention of Prescription Opioid Misuse and Projected Overdose Deaths in the United States,

JAMA Network Open (Feb. 1, 2019), https://bit.ly/2Gr3Krp. In 2017 alone, more than 70,200

people died of a drug overdose, with more than two-thirds of those fatalities—around 68%—

attributable to opioid abuse. Id. Troublingly, these numbers are on the rise: in 2017, the number

of opioid-related deaths was six times higher than the number in 1999. Id. Recent data suggest

that more than two million Americans currently suffer from opioid-related substance-use

disorders.    National Inst. on Drug Abuse, Opioid Overdose Crisis (Mar. 2018),

https://bit.ly/2j6YEE1.




                                                 12
                Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 13 of 32



          32.     The federal government has recognized this escalating crisis, and has made

addressing the opioid epidemic in America a top priority. On October 26, 2017, the President

declared the opioid crisis a Nationwide Public Health Emergency, “mobilizing his entire

Administration to address drug addiction and opioid abuse.” The White House, Press Release,

President Donald J. Trump Is Taking Action on Drug Addiction and the Opioid Crisis (Oct. 26,

2017), https://bit.ly/2VBqPfU. Likewise, on October 5, 2017, officials from HHS and FDA

testified before Congress and reiterated the administration’s commitment to addressing the crisis.

See S. Comm. on Health, Education, Labor and Pensions, The Federal Response to the Opioid

Crisis:    Written    Testimony   on   Behalf   of   Witnesses   from   HHS    (Oct.   5,   2017),

https://bit.ly/2RHrPjv. And as part of its five-point strategy to address the opioid epidemic, HHS

has pledged to “[i]mprove access to prevention, treatment, and recovery support services to

prevent the health, social, and economic consequences associated with opioid addiction and to

enable individuals to achieve long-term recovery.” HHS, Strategy to Combat Opioid Abuse,

Misuse, and Overdose at 3, https://bit.ly/2R5bhPv.

          33.     Consistent with that effort, then-FDA Commissioner Gottlieb announced in

September 2017 that medication-assisted treatment—i.e., the use of medication in combination

with counseling and behavioral therapy—“is one of the major pillars of the federal response to

the opioid epidemic in this country.” FDA, Press Release, Statement from FDA Commissioner

Scott Gottlieb, M.D., on the Agency’s Continued Efforts to Promote the Safe Adoption of

Medication-Assisted Treatment for Opioid Addiction (Sept. 20, 2017), https://bit.ly/2D02WZr.

On October 25, 2017, during a House hearing on the federal response to the opioid epidemic, Dr.

Gottlieb went even further, calling for the expanded use of medication-assisted treatment and

explaining that FDA would issue new guidance to manufacturers to promote the development of




                                                13
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 14 of 32



novel therapies, including ones that treat a wider range of symptoms. FDA, Press Release,

Remarks from FDA Commissioner Scott Gottlieb, M.D., as Prepared for Oral Testimony Before

the House Committee on Energy and Commerce (Oct. 25, 2017), https://bit.ly/2FjVxFp. FDA

issued its final guidance on February 6, 2019. See FDA, Opioid Use Disorder: Developing

Depot Buprenorphine Products for Treatment—Guidance for Industry (Feb. 2019),

https://bit.ly/2F3Dmzo (“2019 OUD Guidance”).

       34.     The most prevalent drug-based treatment for OUD is oral administration of

buprenorphine, but oral administration has significant problems and, notably, is not appropriate

or adequate for many people with OUD. The success of the oral regime depends on a patient’s

ability to make a conscious decision to take the prescribed medication—in some cases up to two

to four times per day—in the correct amount. Ensuring compliance is often difficult in the

context of addiction treatment, especially given complications caused by mental illness,

homelessness, and strained financial circumstances. Oral buprenorphine has been repeatedly

shown to create risks of drug-overdose deaths, especially in the early days of a patient’s

treatment. Further, because oral administration requires patients to receive and keep a supply of

buprenorphine, which is itself a Schedule III controlled substance, it frequently results in misuse

or diversion to the street (especially when patients are homeless or live in group homes).

According to FDA, the most frequently reported adverse events observed with oral

buprenorphine since its approval have been drug misuse or abuse. Sublocade Label § 6.2 (rev.

Nov. 2017), available at https://bit.ly/2AIoNln. Take-home oral buprenorphine also creates

significant risks of pediatric exposure. From 2007 to 2016, there were nearly three reports to

U.S. poison control centers per day of buprenorphine exposure in children under the age of six

years old. More than twenty percent of these exposures resulted in what were classified as




                                                14
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 15 of 32



serious medical outcomes, including instances of major effects and deaths. There is therefore a

critical need for a buprenorphine product that avoids the risks from oral buprenorphine.

                     The Limited Conditions of Approval For Sublocade

       35.     On May 30, 2017, Indivior submitted a section 505(b)(2) NDA for Sublocade

(NDA No. 209819). Sublocade is an extended-release formulation of buprenorphine that uses a

system known as the ATRIGEL delivery system to control release of buprenorphine over time.

When Sublocade is injected into a patient’s abdomen, it forms a solid mass, also known as a

depot, that is intended to release buprenorphine over a one-month period. FDA approved the

Sublocade NDA on November 30, 2017. See FDA, NDA Approval, dated Nov. 30, 2017 (NDA

No. 209819, Sublocade), available at https://bit.ly/2D3WAqN (“Sublocade Approval Letter”).

       36.     The conditions of Sublocade’s approval are limited in important ways. Most

notably, Sublocade was only approved for those OUD patients who have first successfully

initiated treatment and dose-adjusted with oral (sometimes referred to as “transmucosal”)

buprenorphine product for at least seven days.

       37.     This condition on Sublocade’s approval is so important that it is included in the

“Indications and Usage” section of Sublocade’s approved labeling: Sublocade’s “Indications

and Usage” are expressly limited to OUD “patients who have initiated treatment with a

transmucosal buprenorphine-containing product, followed by dose adjustment for a minimum of

seven days.” See Sublocade Label, supra, § 1. FDA Guidance explicitly recognizes that

limitations in the Indications and Usage section limit the scope of FDA approval: “The

INDICATIONS AND USAGE section should clearly communicate the scope of the approved

indication, including the population to which the determination of safety and effectiveness is

applicable.” See FDA Guidance [Draft], Indications and Usage Section of Labeling for Human




                                                 15
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 16 of 32



Prescription Drug and Biological Products – Content and Format, at 3 (July 2018). Likewise,

FDA regulations provide that “[m]ajor limitations of use” must be noted in the Indications and

Usage section. 21 C.F.R. § 201.57(a)(6). Indeed, the FDA reaffirmed the link between a drug’s

indications and its conditions of approval in this very case; its discussion of the exclusivity of the

drug Probuphine confirms that limitations on a drug’s indication, as stated in its label, are

limitations on the drug’s “conditions of approval.” See infra, ¶ 69.

       38.     This limitation on Sublocade’s approval is also repeated elsewhere throughout

Sublocade’s label. The “Patient Selection” section of the label states that the only patients who

are “appropriate for SUBLOCADE are adults who have initiated treatment and dose-adjusted on

a transmucosal buprenorphine-containing product delivering the equivalent of 8 to 24 mg of

buprenorphine daily. The patient may only be transitioned to SUBLOCADE after a minimum of

7 days.”     Id. § 2.4 (emphasis added).      And Sublocade’s “Medication Guide” states that

Sublocade is only for patients who “have received treatment with an oral transmucosal (used

under the tongue or inside the cheek) buprenorphine-containing medicine for 7 days and are

taking a dose that controls withdrawal symptoms for at least seven days.” Id., Medication Guide,

at 1 (emphasis in original).

       39.     Supporting the importance of this limitation on Sublocade’s approval, FDA has

recognized that if Sublocade were taken without prior treatment with oral buprenorphine, “there

is a risk that precipitated withdrawal, a clinically serious condition, could occur[.]” Sublocade

Approval Letter, supra, at 4.

       40.     That Sublocade’s “conditions of approval” extend only to patients who have

initiated treatment and dose-adjusted with at least seven days of oral buprenorphine follows

directly from the new clinical investigations that were essential to Sublocade’s approval. FDA’s




                                                 16
               Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 17 of 32



approval of Sublocade was based primarily on a single, pivotal clinical trial (Study RB-US-13-

0001).    As part of that study, patients were required to initiate treatment with Suboxone

sublingual film for three days, followed by a four- to eleven-day dose-adjustment period. The

other new clinical investigation that was essential to Sublocade’s approval, Study RB-US-13-

0002, likewise required initiation and titration on Suboxone sublingual film. In short, Sublocade

was not studied in, or demonstrated to be safe and effective for, patients who had not initiated

treatment and dose-adjusted with oral buprenorphine for a minimum of seven days.

         41.     Sublocade’s approval only in patients who have initiated treatment and dose-

adjusted with at least seven days of oral buprenorphine is a significant narrowing of the patients

who are eligible to access the drug. Patient compliance with oral buprenorphine is typically

low—with approximately 58% of patients discontinuing therapy within thirty days—and thus not

all OUD patients are able to complete the mandatory seven days of oral buprenorphine needed to

access Sublocade. Indeed, in Indivior’s Study RB-US-13-0001, many patients (25%) who began

treatment with oral buprenorphine did not successfully make it through the study’s required

seven-to-fourteen days on oral buprenorphine, and were not able to use Sublocade at all.

Further, requiring that patients take home and use oral buprenorphine for seven days exposes

patients to the very health risks that buprenorphine depot products were intended to avoid,

including the serious risk of drug overdose and death during the initiation of oral-buprenorphine

treatment, as well as the possibility of abuse, misuse, and pediatric exposure with take-home oral

buprenorphine. And the seven-day oral-buprenorphine requirement makes Sublocade unusable

in many clinical settings, like emergency rooms—forcing clinicians in those settings to prescribe

oral, take-home buprenorphine.




                                               17
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 18 of 32



       42.     FDA itself has clearly recognized the safety concerns with the seven-day

initiation and dose adjustment with oral buprenorphine, explaining that the availability of a depot

injection that does not require preliminary oral buprenorphine “would contribute to safer use of

the drug.” Sublocade Approval Letter, supra, at 4. Avoiding oral administration prior to depot

use “increase[es] the likelihood of the patient adherence to treatment from the outset, and

reduc[es] the need to provide take-home . . . medication for outpatient use.” Id. Thus, as part of

Indivior’s “postmarketing requirements” under section 505(o) of the FDCA, FDA has required

Indivior to conduct a postmarketing clinical trial exploring whether and how Sublocade can be

safely initiated without a prior seven-day titration period on transmucosal buprenorphine.

Sublocade Approval Letter, supra, at 5 (Study 3308-7). That clinical study is not scheduled to

be submitted to FDA until August 2021. Id.

       43.     Sublocade’s “conditions of approval” are limited in other crucial respects besides

the seven-day period. For example, Sublocade was studied only in a subset of the OUD patient

population: patients who were new to OUD treatment.            That is, Indivior’s “new clinical

investigations”—including Study RB-US-13-0001—did not study Sublocade in patients who

were already stable on an established dose of oral buprenorphine.          FDA’s approval letter

expressly acknowledges this limitation: in the letter, the agency confirms that “SUBLOCADE

was studied only in patients new to treatment”—as distinct from “patients who are already

clinically stable and abstinent after a period of treatment with transmucosal buprenorphine.”

Sublocade Approval Letter, supra, at 6. Importantly, FDA guidance recognizes that patients new

to OUD treatment and those already stable on other OUD treatments are distinct patient

populations that should be studied separately. 2019 OUD Guidance, supra, at 5. This is

consistent with advice FDA provided to Indivior during the development process that different




                                                18
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 19 of 32



clinical studies would be required to support approval for “new entrants to treatment vs.

established, stable patients.” Sublocade Cross-Discipline Team Leader Review and Summary

Basis for Approval, p. 14 (Nov. 30, 2017). “Indivior elected to study patients new to treatment,

and [FDA] agreed that this claim could be supported” by the studies Indivior ultimately

conducted. Id.

       44.       The fact that Sublocade was studied only in new-to-treatment patients is reflected

in several limitations on the scope of Sublocade’s approval, as seen in its label. In particular,

Sublocade’s label is completely silent as to how a patient who is stable on a known dose of oral

buprenorphine would transition to Sublocade. That is in direct contrast to Brixadi’s label, which

provides a chart clearly explaining how to transition patients from doses of oral buprenorphine to

doses of Brixadi. See infra, ¶ 55. Indeed, Sublocade’s dosing instructions present significant

hurdles for patients who are already stable on oral buprenorphine, particularly patients who are

stable on a low dose. This is because Sublocade’s dosing regimen requires two initial “loading

doses” of 300 mg per month, which is much higher than the long-term maintenance dose of 100

mg per month. This dosing limitation is an explicit condition on Sublocade’s approval, repeated

throughout its label. E.g., Sublocade Label, supra, §§ 2.3, 3. As FDA has recognized, this

dosing regimen clearly limits Sublocade’s utility to “patients new to treatment” (as opposed to

“patients who are already clinically stable and abstinent after a period of treatment with

transmucosal buprenorphine”). Sublocade Approval Letter, supra, at 6.

       45.       The fact that Sublocade was studied only for use in new-to-treatment patients is

further reflected in Indivior’s post-marketing commitments: Indivior has committed to conduct

an additional study “to evaluate the transition of patients with long term stability on a




                                                 19
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 20 of 32



transmucosal buprenorphine dose to a monthly dose of SUBLOCADE without the use of a

loading dose.” Id. at 7 (Study 3308-10).

       46.     In summary, given the express limitations in Sublocade’s label, as well as the

limits of the “new clinical investigations” that were “essential” to Sublocade’s approval,

Sublocade’s “conditions of approval” under section 505(c)(3)(E)(iii) are circumscribed in

important respects—including the fact that Sublocade is only approved for patients who have

initiated treatment on, and dose-adjusted with, an oral buprenorphine for a minimum of seven

days and the fact that Sublocade was only clinically studied—and only demonstrated to be safe

and effective—with respect to new-to-treatment patients. Accordingly, the scope of Sublocade’s

exclusivity is limited to these “conditions of approval.”

                                        The Brixadi NDA

       47.     Braeburn submitted a section 505(b)(2) NDA for Brixadi (NDA No. 210136) on

July 19, 2017—less than two months after Indivior submitted its NDA for Sublocade.

       48.     Brixadi is a long-lasting buprenorphine product, administered by subcutaneous

injection, that uses a novel Fluid Crystal formulation to achieve its extended release. The

product is supplied in ready-to-use prefilled syringes and administered by medical professionals.

Brixadi has both weekly and monthly formulations to fit the different needs of patients at

different phases of their recovery, and to enable direct and immediate conversion of OUD

patients on oral buprenorphine to an equivalent dose of injectable buprenorphine. For unstable

patients who need more frequent clinic visits, weekly dosing may be advantageous, while

monthly dosing intervals may be more suitable for patients who are stable and do not need

weekly oversight. Additionally, Brixadi’s weekly and monthly formulations are available in

several different dosages, thereby allowing medical professionals to administer the lowest




                                                20
              Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 21 of 32



effective dose of buprenorphine, and to potentially provide patients with a path to cessation of

medication.

       49.      Brixadi has been successfully evaluated in seven Phase 1–3 clinical trials,

including a pivotal Phase 3 efficacy study and a Phase 3 long-term safety study.

       50.      Unlike Sublocade, Brixadi does not first require any initial titration period with

oral buprenorphine. After taking a single, low oral test dose of buprenorphine to ensure they can

tolerate buprenorphine, patients can start using Brixadi the same day without having ever

undergone any prior OUD treatment. In Brixadi’s clinical studies, fewer than 0.5% of patients

did not tolerate buprenorphine. Because of Brixadi’s integrated weekly/monthly system, patients

can receive their first Brixadi injection during the same office visit in which they take the single

test dose of oral buprenorphine. Brixadi therefore requires only one medical appointment to

begin injectable treatment and does not require that patients ever take any oral buprenorphine

home—or, indeed, that prescriptions ever be issued for oral buprenorphine.

       51.      Even viewing Brixadi’s monthly injection in isolation, there is no requirement for

an initial titration period with oral buprenorphine. Instead, Brixadi monthly is intended to be

used after patients have initiated treatment with Brixadi weekly, with patients directly

transitioning from weekly to monthly dosing based on clinical judgment and using an equivalent

dose. In this way, the Brixadi weekly and monthly presentations function as an integrated

system designed to avoid the need for an initial titration period with oral buprenorphine.

       52.      This contrast between Brixadi (which patients may receive after just a single test

dose of oral buprenorphine) and Sublocade (which requires seven days of initiation and dose

adjustment on take-home oral buprenorphine) is expressly reflected in differences between the

two product’s labels. As mentioned, Sublocade’s Indications and Usage are limited to OUD




                                                21
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 22 of 32



“patients who have initiated treatment with a transmucosal buprenorphine-containing product,

followed by dose adjustment for a minimum of seven days.” See supra, ¶ 37; see also supra,

¶ 38 (describing other sections of Sublocade’s label). In contrast, FDA has tentatively approved

a label for Brixadi whose Indications and Usage section states that Brixadi “is indicated for the

treatment of moderate to severe opioid use disorder in patients who have initiated treatment with

a single dose of a transmucosal buprenorphine product or who are already being treated with

buprenorphine.”

       53.     The ability to forgo a dose adjustment on oral buprenorphine when initiating

treatment with Brixadi allows patients, healthcare providers, and the public to avoid the well-

acknowledged risks and burdens associated with oral buprenorphine, including the risks of non-

compliance, abuse, diversion, and pediatric exposure.

       54.     Brixadi is also different from Sublocade in that it was studied—and demonstrated

to be safe and effective—in both patients who are new to treatment and patients who have

achieved stability on another form of treatment and seek to transition to a monthly depot product,

as evidenced by the Brixadi indication. Brixadi is thus available for immediate use with a

flexible dosage offering to address any patient profile, and not just limited to a subset of new-to-

treatment patients like Sublocade.

       55.     Because Brixadi was developed for, and studied in, the entire OUD patient

population, Brixadi lacks the limitations that make Sublocade inappropriate for patients

converting from oral buprenorphine. Brixadi does not require an initial “loading dose”—i.e., a

higher, 300 mg dose during the first two months of depot treatment. In addition, Brixadi’s label

contains express instructions for “Patients Switching from Transmucosal Buprenorphine-

containing products to BRIXADI,” along with detailed tables matching corresponding doses of




                                                22
              Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 23 of 32



oral buprenorphine to weekly and monthly Brixadi. See Sublocade Approval Letter, supra

(attached Label, § 2.3 & tbls. 1–2).

        56.     FDA tentatively approved Brixadi on December 21, 2018.

                                 FDA’s Exclusivity Determination

        57.     On October 27, 2017, while both Brixadi and Sublocade were under review by

FDA, counsel for Braeburn submitted a letter to FDA raising the issue of exclusivity pursuant to

21 U.S.C. § 505(c)(3)(E)(iii). See Letter from Lisa M. Dwyer to Grail Sipes dated Oct. 27, 2017

(attached as Exhibit B). “The fact that two long-acting, injectable buprenorphine products are

moving through FDA review process at the same time,” the letter explained, “raises questions

about how exclusivity will be assigned.” Id. Ultimately, the letter explained, “if [Sublocade] is

approved before [Brixadi], the scope of [Sublocade]’s exclusivity would have legal limits—it

would be limited both by the conditions of approval of previously approved buprenorphine

products and by the design of [its] ‘essential’ clinical trials.” Id. at 4.

        58.     On December 5, 2017, following FDA’s approval of Sublocade, counsel for

Braeburn submitted a follow-up letter to the agency regarding the scope of Sublocade’s

exclusivity. See Letter from Scott M. Lassman to Grail Sipes dated Dec. 5, 2017 (attached as

Exhibit C). The letter provided detailed legal analysis regarding the potential scope of any new

clinical study exclusivity for Sublocade, and the reasons for which that exclusivity would not

block approval of Brixadi. In particular, and as relevant here, the letter explained that Brixadi

does not share Sublocade’s exclusivity-protected “conditions of approval.”

        59.     Counsel for Braeburn supplemented these letters with an additional follow-up

letter on July 23, 2018. See Letter from Scott M. Lassman to Grail Sipes dated Jul. 23, 2018

(attached as Exhibit D). The letter reiterated and expanded upon the legal reasons for which




                                                   23
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 24 of 32



Sublocade’s exclusivity was circumscribed by the scope of its “conditions of approval.” The

letter also emphasized the extent to which public health considerations—and, in particular, the

growing opioid epidemic—required FDA to ensure that it did not interpret the scope of

exclusivity in a way that blocked patients’ access to innovative and potentially life-saving drugs.

       60.      FDA issued its Tentative Approval Letter for Brixadi on December 21, 2018. The

letter explained that the agency “ha[d] completed [its] review of this application, as amended”

and that the application “is tentatively approved under 21 CFR 314.105 for use as recommended

in the agreed-upon enclosed labeling.” Letter from Sharon Hertz to Susan Franks dated Dec. 21,

2018, at 1 (attached as Exhibit E) (“Tentative Approval Letter”). FDA has thus “determine[d]

that [Brixadi] meets the statutory standards for safety and effectiveness.”             21 C.F.R.

§ 314.150(c).

       61.      At the same time, the letter stated: “Final approval of your application is subject

to expiration of a period of patent protection and/or exclusivity. Therefore, final approval of your

application under section 505(c)(3) of the Act [21 U.S.C. 355(c)(3)] may not be granted before

the period has expired.” Tentative Approval Letter, supra, at 1.

       62.      In a separate, two-page letter, also dated December 21, 2018, FDA provided

Braeburn’s counsel with limited information about its exclusivity decision in response to

counsel’s July 2018 letter. See Letter from Sharon Hertz to Scott M. Lassman dated Dec. 21,

2018 (attached as Exhibit F).

       63.      According to that letter, FDA “determined that . . . 3-year exclusivity for

Sublocade blocks the approval of Brixadi with regard to its monthly depot product.” Id. at 1.

       64.      The letter further stated that “[t]he Agency interprets the scope of 3-year

exclusivity under section 505(c)(3)(E)(iii) of the [FDCA] to cover the ‘innovative change’ from




                                                24
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 25 of 32



previously approved drug products containing the same active moiety for which the underlying

new clinical investigations were essential to the approval. To determine the scope of exclusivity

for Sublocade, we thoroughly reviewed the administrative record for the approval of the

Sublocade NDA and the clinical investigations deemed to be essential to its approval in relation

to prior approvals of buprenorphine products.” Id.

       65.     Based on that analysis, the letter explained, FDA concluded “that the scope of

Sublocade’s unexpired exclusivity is the use of a monthly depot product with buprenorphine as

its active moiety that is indicated for treatment of moderate to severe opioid use disorder

(OUD).” Id.

       66.     The letter rejected Braeburn’s argument that Sublocade and Brixadi do not share

the same “conditions of approval.” The totality of FDA’s analysis was: “We disagree that

Sublocade’s exclusivity should be limited to its specific formulation. And, we disagree that the

remaining differences between Sublocade and Brixadi are relevant for the purposes of the

exclusivity analysis in this instance. As the Agency has stated previously, if a 505(b)(2) NDA

shares the exclusivity-protected conditions of approval, the NDA may differ in other ways from

the exclusivity-protected product and nonetheless be blocked from approval for the exclusivity-

protected approval conditions.”    Id. at 1–2.    FDA failed to acknowledge that Sublocade’s

“exclusivity-protected conditions of approval” were limited by the oral-buprenorphine

requirement. FDA equally failed to acknowledge that “exclusivity is circumscribed by the scope

of [Sublocade’s] new clinical investigations”—which, by FDA’s own admissions, is limited to

clinical studies isolated to OUD patients who are new to treatment. Nor did it recognize that, as

a result of those limitations, Sublocade cannot be used to treat many OUD patients who could be

treated with Brixadi. As a result, FDA’s exclusivity determination extends beyond the scope of




                                                 25
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 26 of 32



its approval and the patient population in which it was solely studied, and thereby denies those

patients access to any long-acting injectable buprenorphine therapy.

       67.     On February 28, 2019, FDA supplemented the analysis contained in its December

21 exclusivity determination. See Letter from Sharon Hertz to Mike Derkacz dated Feb. 28,

2019 (attached as Exhibit G).

       68.     The February 28 letter reiterates FDA’s understanding that “the scope of the new

clinical investigations essential to approval conducted or sponsored by the applicant determines

the ‘conditions of approval’ for which certain subsequent applications are barred.” Id. at 13–14.

In other words, “FDA’s view [is] that 3-year exclusivity covers the innovative change that is

supported by the new clinical investigations.” Id. at 14. “FDA thus interprets the scope of

exclusivity to be related both to the scope of the underlying new clinical investigations that were

essential to the approval and to the scope of the approval that was supported by those new

clinical investigations. Exclusivity does not extend beyond the scope of the approval and does

not cover aspects of the drug product for which new clinical investigations were not essential.”

Id.

       69.     The February 28 letter first considered whether new clinical study exclusivity

associated with Probuphine (a previously approved subdermal buprenorphine implant for

treatment of OUD) might block approval of Brixadi. FDA’s analysis of Probuphine relied on the

agency’s understanding that limitations on the drug’s indication as stated in its label are

limitations on the drug’s “conditions of approval”: FDA reasoned that “the indication for

Probuphine specifically states that it is not appropriate for new entrants to treatment or for

patients who have not achieved and sustained prolonged clinical stability at a low dose of

buprenorphine,” and that Probuphine’s “conditions of approval” therefore included a




                                                26
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 27 of 32



requirement that Probuphine patients “have achieved and sustained prolonged clinical stability

on low-to-moderate doses of a transmucosal buprenorphine containing product.” Id. at 18.

Among other things, FDA concluded that any exclusivity associated with Probuphine did not

block approval of Brixadi because Brixadi was “for use in a different patient population than that

for which Probuphine is approved,” i.e., Brixadi is “not limited to patients who have been stable

on a low to moderate dose of buprenorphine for multiple months.” Id.

       70.     By contrast, FDA reiterated its view that “the 3-year exclusivity for Sublocade

blocks the approval of Brixadi with regard to its monthly depot product.” Id. at 1. While

acknowledging that Sublocade’s “approved indication is limited to patients who have initiated

treatment with [oral buprenorphine] for a minimum of 7 days,” id. at 20, the agency concluded

that Sublocade’s exclusivity was broader than that, and barred approval of drugs approved to

treat those very patients excluded from Sublocade’s indication. In particular, FDA opined that

“Sublocade’s innovation, for which it received exclusivity, was that the dosing interval provided

by the monthly depot product delivered an appropriate amount of buprenorphine over a one-

month period to treat moderate to severe OUD.”          Id. at 28.   In other words, the agency

“consider[s] Sublocade’s approval for use of a monthly buprenorphine depot for the treatment of

OUD” to constitute the relevant “innovative change” that grants exclusivity, despite the explicit

limitation on Sublocade’s approval reflected in the indication section of its label. Id. at 19. The

agency thus rejected the conclusion “that the scope of Sublocade’s exclusivity is . . . constrained

by the use of the specific treatment initiation or dose adjustment schedule” contained in

Sublocade’s label, including the Indications and Usage section. Id. at 20.




                                                27
              Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 28 of 32



        71.     FDA also disagreed that there are meaningful differences between the patient

populations in which Brixadi and Sublocade were studied and demonstrated to be safe and

effective. Id. at 35.

                                       COUNT I
             FDA’s Determination Of The Scope Of Sublocade’s Exclusivity
   Violated The Administrative Procedure Act, 5 U.S.C. § 706(2)(A), And The FDCA, 21
                                U.S.C. § 355(c)(3)(E)(iii)

        72.     Braeburn repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.

        73.     The Administrative Procedure Act prohibits Defendants from taking action that is

contrary to law or in excess of their statutory authority. 5 U.S.C. § 706(2)(A).

        74.     Defendants’ determination of the scope of Sublocade’s new clinical study

exclusivity is contrary to the FDCA, and therefore exceeds Defendants’ statutory authority. The

FDCA limits the scope of Sublocade’s exclusivity to its “conditions of approval.” 21 U.S.C.

§ 355(c)(3)(E)(iii). Sublocade’s “conditions of approval” were limited in key ways. Most

importantly, as FDA’s own exclusivity letter recognizes, “Sublocade’s approved indication is

limited to patients who have initiated treatment with [oral buprenorphine] for a minimum of 7

days.” Moreover, as FDA also recognized, Sublocade was only studied for use in new-to-

treatment patients, not patients converting from long-term stable treatment on oral

buprenorphine—a limitation reflected in key aspects of Sublocade’s label. FDA, however,

granted Sublocade exclusivity that extends beyond these conditions of approval and

encompasses any “monthly depot product with buprenorphine as its active moiety that is

indicated for treatment of moderate to severe opioid use disorder (OUD),” even if it is indicated

for the very patients excluded from Sublocade’s indication. Thus, during the exclusivity period,

FDA refuses to approve monthly depot products that could be used by the very patients for



                                                28
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 29 of 32



whom Sublocade is not an option given its limited “conditions of approval.” The FDCA does

not permit such an overbroad grant of exclusivity.           FDA’s grant of exclusivity, and its

consequent decision to deny final approval to Brixadi, thus are contrary to law, exceed

Defendants’ statutory authority, and must be set aside.

       75.     Plaintiff has exhausted its administrative remedies, or, to the extent that it has not,

it is excused from exhausting those remedies because further pursuit of administrative remedies

would not further the goals that exhaustion is designed to further.

       76.     Braeburn has no other adequate remedy at law.

                                         COUNT II
                FDA’s Determination Of The Scope Of Sublocade’s Exclusivity
               Violated The Administrative Procedure Act, 5 U.S.C. § 706(2)(A)

       77.     Braeburn repeats and realleges the allegations contained in the preceding

paragraphs as if fully set forth herein.

       78.     The Administrative Procedure Act prohibits Defendants from issuing a final

decision that is arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law. 5 U.S.C. § 706(2)(A).

       79.     FDA’s determination of the scope of Sublocade’s exclusivity is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law” because it fails to

account for crucial limitations on the scope of Sublocade’s “conditions of approval,” including

that Sublocade is only approved for patients who have already initiated treatment and dose-

adjusted with oral buprenorphine for seven days.

       80.     Brixadi’s “conditions of approval” do not contain such limitations: patients can

receive a Brixadi injection during their first visit to a doctor, after a single test dose to establish

buprenorphine tolerance, rather than after a seven-day initiation period on oral buprenorphine.




                                                  29
               Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 30 of 32



Patients on weekly Brixadi can transition to monthly Brixadi without ever having to take home

oral buprenorphine.

       81.       Defendants’ determination of the scope of Sublocade’s exclusivity is also contrary

to FDA’s longstanding interpretation of section 505(c)(3)(E)(iii). Past FDA decisions establish

that exclusivity attaching to one drug does not block approval of a subsequent drug with a

different indication even if both drugs share other exclusivity-protected conditions of approval.

In the Veloxis Letter, for example, FDA recognized that when the “conditions of approval” of

the first-approved drug exclude the use of that drug for particular patients, then that drug’s

exclusivity does not prevent FDA from approving another drug that has “conditions of approval”

that allow it to be used by those patients.       In that instance, the second-to-market product

(Envarsus) was approved for use in conversion patients because the first-to-market product’s

(Astagraf) exclusivity was limited to the patients in which it was clinically studied, namely de

novo patients. Here, however, FDA has granted Sublocade exclusivity beyond the new-to-

treatment OUD population in which Sublocade was clinically studied, thereby barring approval

of other drugs for patients even if the “conditions of approval” of those other drugs permit

treatment of stable OUD patients. By disregarding the agency’s past practice, FDA’s overbroad

grant of exclusivity to Sublocade is arbitrary and capricious.

       82.       FDA’s decision to delay final approval of Brixadi rested entirely on its

determination that Brixadi falls within what FDA determined to be the scope of Sublocade’s

exclusivity.    Had FDA not erred in granting Sublocade an impermissibly broad scope of

exclusivity that ignored the two key limitations on its “conditions of approval,” it would have no

basis for delaying Brixadi’s final approval. FDA’s decision to delay Brixadi’s final approval




                                                 30
             Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 31 of 32



was therefore arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with

law, and must be set aside.

       83.     Plaintiff has exhausted its administrative remedies, or, to the extent that it has not,

it is excused from exhausting those remedies because further pursuit of administrative remedies

would not further the goals that exhaustion is designed to further.

       84.     Braeburn has no other adequate remedy at law.

                                    PRAYER FOR RELIEF

       Braeburn respectfully prays for the following relief:

       1.      An order holding unlawful, vacating, and setting aside FDA’s decision that

Sublocade’s exclusivity bars approval of any “monthly depot product with buprenorphine as its

active moiety that is indicated for treatment of moderate to severe opioid use disorder (OUD).”

       2.      A declaration pursuant to 28 U.S.C. § 2201 that Sublocade’s exclusivity does not

block the immediate, final approval of the NDA for Brixadi; that Defendants’ failure to

immediately and finally approve the NDA for Brixadi is arbitrary, capricious, and contrary to

law; and that the NDA for Brixadi is entitled to immediate, final approval;

       3.      An injunction ordering FDA to stop applying the invalid marketing exclusivity

awarded to Sublocade and to convert the tentative approval of the Brixadi NDA to final

approval;

       4.      An award of reasonable attorneys’ fees and costs for pursuing this action pursuant

to 28 U.S.C. § 2412; and

       5.      Such other relief as the Court deems just and proper.




                                                 31
           Case 1:19-cv-00982 Document 1 Filed 04/09/19 Page 32 of 32



                                             Respectfully submitted,

                                              /s/ William M. Jay
Sarah K. Frederick (D.C. Bar No. 989076)     William M. Jay (D.C. Bar No. 480185)
  sfrederick@goodwinlaw.com                     wjay@goodwinlaw.com
Gerard J. Cedrone (D.D.C. Bar No. MA0019)    Scott M. Lassman (D.C. Bar No. 437782)
  gcedrone@goodwinlaw.com                       slassman@goodwinlaw.com
GOODWIN PROCTER LLP                          Brian T. Burgess (D.C. Bar No. 1020915)
100 Northern Ave.                               bburgess@goodwinlaw.com
Boston, MA 02210                             GOODWIN PROCTER LLP
(617) 570-1000                               901 New York Ave., N.W.
                                             Washington, DC 20001
                                             (202) 346-4000

April 9, 2019                                Counsel for Braeburn Inc.




                                            32
